             Case 3:18-cr-00465-MMC Document 109 Filed 05/29/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN HORN (CABN 285485)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, 9th Floor
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6831
 7        FAX: (415) 436-7234
          Laura.Vartain@usdoj.gov
 8
   NICHOLAS O. HUNTER (DCBN 1022355)
 9 Trial Attorney, National Security Division
10         950 Pennsylvania Ave., NW
           Washington, DC 20530
11         Tel: (202) 353-3434
           Fax: (202) 233-2146
12         Nicholas.Hunter@usdoj.gov

13 Attorneys for United States of America

14
                                   UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN FRANCISCO DIVISION
17

18   UNITED STATES OF AMERICA,           )            CASE NO. CR 18-465 MMC
                                         )
19         Plaintiff,                    )            STIPULATION AND [PROPOSED] ORDER
                                         )            REGARDING TRANSFER OF MATERIALS
20      v.                               )            DESIGNATED UNDER THE PROTECTIVE
                                         )            ORDER TO HONG KONG
21   UNITED MICROELECTONICS              )
     CORPORATION, INC.; FUJIAN JINHUA    )
22   INTEGRATED CIRCUIT, CO., LTD.; CHEN )
     ZHENGKUN, a.k.a. STEPHEN CHEN; HE   )
23   JIANTING, a.k.a. J.T. HO; and WANG  )
     YUNGMING, a.k.a. KENNY WANG.        )
24                                       )
           Defendants.                   )
25                                       )

26         Pursuant to Paragraph 7(b) of the Protective Order (D.E. 79), the United States and defendants

27 Fujian Jinhua Integrated Circuit Co. (“Jinhua”) and United Microelectronics Corporation, Inc. (“UMC”)

28
     STIPULATION REGARDING TRANSFER TO HONG KONG
     CR 18-465 MMC
             Case 3:18-cr-00465-MMC Document 109 Filed 05/29/20 Page 2 of 4




 1 jointly request a temporary modification of the restrictions on transporting materials designated as

 2 Confidential Materials to Defense Counsel’s offices in Hong Kong. The Protective Order allows a

 3 Receiving Party to transport Confidential Materials to Hong Kong. The Receiving Party, however,

 4 “may not transmit them electronically to or through any country other than the United States.”

 5 Protective Order ¶ 7(b). This provision, therefore, requires that Defense Counsel physically transport

 6 secured copies of Confidential Materials to their offices in Hong Kong.

 7          Given the difficulty of travel due to the ongoing Coronavirus pandemic, the United States,

 8 Jinhua, and UMC jointly request that the Court allow materials marked as Confidential Materials to be

 9 electronically transmitted to Hong Kong under the following conditions: (1) the transfer is conducted
10 utilizing a secure virtual private network (“VPN”) connection; (2) the electronic files are encrypted

11 using a minimum of 128-bit encryption (separate from the encryption used for the VPN connection); (3)

12 the password for the encrypted files is transmitted separately from the files, via a telephone call or

13 encrypted email, and consists of at least 12 characters consisting of upper case, lower case, special

14 characters, and numbers. Once the transfer is complete, the information may not be transmitted outside

15 of Defense Counsels’ secure network and may not be transmitted outside of Hong Kong. Such

16 temporarily-permissible electronic transmittal to Hong Kong also includes Defense Counsel accessing,

17 through a secure HTTPS/SSL Tunnel, materials marked as Confidential Materials securely stored on

18 servers located in the United States. All other provisions in the protective order, including those

19 regarding access to, storage, and handling of Confidential Materials in Hong Kong, remain in effect.

20          This agreement to allow the electronic transmittal of Confidential Materials to defense counsels’

21 office in Hong Kong pursuant to the conditions above will remain in effect until August 31, 2020,

22 subject to further agreement by the parties for further extensions of time.

23          SO STIPULATED AND AGREED

24    Dated: May 29, 2020                                 Respectfully Submitted,

25                                                        DAVID L. ANDERSON
                                                          United States Attorney
26
                                                           /s/ Nicholas O. Hunter
27
                                                          LAURA VARTAIN HORN
28                                                        Assistant United States Attorneys
     STIPULATION REGARDING TRANSFER TO HONG KONG
     CR 18-465 MMC
           Case 3:18-cr-00465-MMC Document 109 Filed 05/29/20 Page 3 of 4




 1
                                              NICHOLAS O. HUNTER
 2                                            Trial Attorney, National Security Division
 3
                                               /s/ Christine Wong
 4                                            CHRISTINE WONG
                                              Attorney for Defendant
 5                                            Fujian Jinhua Integrated Circuit Co. Ltd.

 6                                             /s/ Leslie Caldwell
                                              LESLIE CALDWELL
 7
                                              Attorney for Defendant
 8                                            United Microelectronics Corp., Inc.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGARDING TRANSFER TO HONG KONG
     CR 18-465 MMC
             Case 3:18-cr-00465-MMC Document 109 Filed 05/29/20 Page 4 of 4




 1                                           [PROPOSED] ORDER

 2         Based upon the parties’ stipulation and for good cause shown, the Court temporarily modifies the
 3    Protective Order (Dkt. No. 79) to allow for the transmission of materials designated as Confidential
 4    Materials to be electronically transmitted to Hong Kong pursuant to the following conditions: (1) the
 5    transfer is conducted utilizing a secure virtual private network (“VPN”) connection; (2) the electronic
 6    files are encrypted using a minimum of 128-bit encryption (separate from the encryption used for the
 7    VPN connection); (3) the password for the encrypted files is transmitted separately from the files, via a
 8    telephone call or encrypted email, and consists of at least 12 characters consisting of upper case, lower
 9    case, special characters, and numbers. Once the transfer is complete, the information may not be
10    transmitted outside of Defense Counsels’ secure network and may not be transmitted outside of Hong
11    Kong. Such temporarily-permissible electronic transmittal to Hong Kong also includes Defense
12    Counsel accessing, through a secure HTTPS/SSL Tunnel, materials marked as Confidential Materials
13    securely stored on servers located in the United States. All other provisions in the protective order,
14    including those regarding access to, storage, and handling of Confidential Materials in Hong Kong,
15    remain in effect.
16         This modification of the Protective Order will expire on August 31, 2020, subject to further
17    agreement by the parties to extend the modification and an order from the Court.
18

19         IT IS SO ORDERED
20    DATED: _____________________                               ________________________________
                                                                 HON. MAXINE M. CHESNEY
21
                                                                 United States District Judge
22

23

24

25

26

27

28
     STIPULATION REGARDING TRANSFER TO HONG KONG
     CR 18-465 MMC
